Title: From George Washington to Robert Townsend Hooe, 7 May 1793
From: Washington, George
To: Hooe, Robert Townsend



Sir,
Philadelphia May 7th 1793.

Your letter of the 25 Ulto came duly to hand.
The enclosed to Mr Keith (which I take the liberty of putting under cover to you as there is no postage to pay, because as he does not seem to be in the habit of sending regularly to the Post Office letters to him sometimes sleep there) is expressive of my consent to his receiving from Mr Wilson, & paying to you on Acct of Mr Bennett all the money that propriety will admit—for I can assure you, with much truth, that none of the parties can be more anxiously desirous of closing this business than I am—Whatever is done therefore, by Mr Keith, will be agreeable to Dr Sir Yr Most Obedt Servt

G. W——n

